Citation Nr: 1442492	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, Marian


INTRODUCTION

The Veteran served on active duty from August 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.  The Veteran received a videoconference hearing before the undersigned Veterans Law Judge in February 2014. 


FINDINGS OF FACT

1.  In a May 2007 rating decision, for which an appeal was not properly perfected, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2.  The evidence associated with the claims folder subsequent to the RO's May 2007 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the May 2007 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a back disability.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, files have been reviewed in this claim.

VCAA

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

In the case at hand, as to the claim on appeal, the record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in January 2009 and September 2009.  The Veteran was adequately advised of the bases for the previous denial of this claims, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision as to this new and material evidence claim.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, private medical treatment reports, and the Veteran's own statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist.  While there are new medical records associated with the Veteran's claims file, that have not been considered by the RO, these were specifically submitted with a waiver of RO consideration.  Thus the Board finds that the duty to assist the Veteran in obtaining service treatment records has been met.

The Board adds that VA examinations need not be provided for the Veteran's application to reopen his service-connection claim for a back disability.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) [holding that VA need not provide a medical examination or medical opinion until a claim is reopened]; Anderson v. Brown, 9 Vet. App. 542, 546 (1996) [holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach].  
A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2012). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision [or lack of decision] as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection for a back disability was last finally denied by a May 2007 RO decision.  The Veteran's claim was previously denied, not because there was no evidence of current disability.  Rather, even though the Veteran's service medical record showed a complaint of back pain, the Veteran's separation examination was normal, there was no evidence of treatment for a back disability from separation until many years after service, and a September 2006 VA fee basis examination found that the Veteran's current back disability was not related to service.  The Veteran did submit a notice of disagreement to that decision, and a Statement of the Case was issued in May 2008.  However, no substantive appeal was filed until November 2008.  As such, the Veteran's appeal of May 2007 RO decision was found to be not timely, and that May 2007 decision was final.

The Board points out that there have been several RO decisions on this issue which the Board finds are not final, as the Veteran has continued to request an increase in her disability evaluation within one year of these rating decisions; specifically, those rating decisions dated in March 2009, and May 2009, as well as the October 2009 decision from which this appeal arises.  However, as noted above, the Veteran's last final decision in this case was in May 2007.

After reviewing the record, and for the reasons set forth below, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a back disability has not been received.

The newly submitted evidence of record simply continues to show that the Veteran has a current diagnosis of a back disability, and continues to receive treatment for this disability, however, no medical evidence has been presented showing any diagnosis of a back disability within one year of the Veteran's discharge from service, nor has any new evidence been presented which links the Veteran's current back problems to service.  In fact, the only new evidence of record related to etiology appears to show that the Veteran may have reinjured her back in an October 2013 car accident.  Thus, the newly submitted evidence is not material.  This evidence, recent medical treatment records showing an ongoing diagnosis of a back disability, is essentially cumulative of information previously of record at the time of the most recent final denial.

While the Veteran testified of her in-service injury and has again submitted a copy of an August 1986 service record (a report of medical history), which contained a notation of "low back pain from injury while on active duty," this evidence was already of record at the time of the Veteran's last final denial.  In particular, the Board observes that a September 2006 examination report contains a detailed history of the Veteran's back problems including a report of the injury during service in 1986 as well as recurrent back pain in the 1990s.  It is notable that the examiner, after consideration of this history provided a negative nexus opinion.  As this additional information received since the last final denial of the claim is essentially either duplicative or cumulative of information previously considered by the RO at the time of the prior denial, it cannot be considered new evidence with which to open the Veteran's claim.

While the Board does not dispute the Veteran's assertion that Veteran may well have felt back pain during an incident in service, this evidence is not relevant to the questions of whether the Veteran sustained a permanent back disability in service, or whether her current back disability is related to service.  Nor are the statements of the Veteran at his hearing testimony, sufficient to reopen the Veteran's claim.  The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   In light of the fact that the Veteran has not submitted any new and material evidence that demonstrates a potential relationship between her current back disability and her military service, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since May 2007, with respect to the Veteran's back disability, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefits sought on appeal remain denied.


ORDER

The application to reopen a claim of entitlement to service connection for a back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


